DETAILED ACTION
	
Introduction

Claims 1-20 are pending. This Office action is in response to Application 17/490,583 filed on 9/30/2021.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,237.
In the instant case, claims 1, 8, and 15  of the present application are not patentably distinct from claims 1-20 of U.S. Patent No. 11,184,237 because they merely omit limitations found in claims 1-20 of U.S. Patent No. 11,184,237 and are therefore obvious in view of claims 1-20 of U.S. Patent No. 11,184,237. See MPEP 2144.04.II.A: Omission of an Element and Its Function is Obvious if the Function of the Element is not Desired. In addition, although claims 2-7, 9-14, and 16-20 of the present application recite additional limitations not recited in claims 1-20 of U.S. Patent No. 11,184,237, such limitations are obvious in light of the prior art cited in the rejections below. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Valisammagari (US 2019/0199597) in view of Mahapatra (US 9,830,177).
Regarding claims 1, 8, and 15, Valisammagari teaches a method of service provisioning, comprising: providing a graphical user interface for service provisioning, the graphical user interface comprising a plurality of controls related to services and network endpoints (The system provides a graphical user interface (GUI) that allows a user to configure a network-based service. See par. 80-81; fig. 8); receiving, by a service provisioning appliance, input from a user with respect to a subset of the plurality of controls in the graphical user interface, the input comprising a request to provision a service between a first network endpoint and a second network endpoint (The system receives a request to provision a network-based service between a first network endpoint and a second network endpoint. See par. 81-83; fig. 9); and provisioning, by the service provisioning appliance, the service between the first network endpoint and the second network endpoint based on the at least one network address for the service (The system provisions the network-based service between the first network endpoint and the second endpoint using at least one IP address. See par. 83; see also par. 84-85; fig. 9).
However, Valisammagari does not teach that the at least one network address for the service is selected by the service provisioning appliance so that it does not conflict with one or more network addresses associated with one or more existing services related to the first network endpoint and the second network endpoint. Nonetheless, Mahapatra teaches a virtual appliance provisioning system whereby the system selects a non-conflicting IP address for a virtual appliance in the event that an existing IP address for the virtual appliance conflicts with another IP address. See col. 6, ln. 46-59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valisammagari so that the system selects a non-conflicting IP address for the network-based service because doing so ensures that the IP address of the network-based service does not conflict with another IP address. 
Regarding claims 2, 9, and 16, Valisammagari teaches wherein the input comprises drag-and-drop input with respect to the subset of the plurality of controls (The GUI allows a user to drag and drop components of the network-based service. See par. 73).
Regarding claims 3, 10, and 17, Valisammagari  teaches wherein the graphical user interface comprises a depiction of a network comprising the first network endpoint and the second network endpoint (The GUI displays the first network endpoint as well as the second network endpoint. See par. 73).
Regarding claims 4, 11, and 18, Valisammagari teaches further comprising: receiving, by the service provisioning appliance, requested network topology data, via the graphical user interface, wherein the requested network topology data indicates a connection between the first network endpoint and the second network endpoint (The system allows a user to configure a link between the first network endpoint and the second network endpoint. See par. 79); and generating, by the service provisioning appliance, a network topology model based on the requested network topology data (The system generates and displays a topology model of the network-based service based on the configuration provided by the user. See par. 81; fig. 11, 12H).
Regarding claims 5, 12, and 19, Valisammagari teaches further comprising displaying the network topology model via the graphical user interface, wherein the input comprising the request to provision the service between the first network endpoint and the second network endpoint is received via the graphical user interface in response to displaying the network topology model (The GUI displays the topology model and further allows the user to initiate provisioning of the network-based service in response to displaying the topology model. See par. 83; fig. 12H-12I).
Claims 6-7, 13-14, and 20 are rejected because they are unpatentable over Valisammagari and Mahapatra, as applied to claims 1, 8, and 15 above, in further view of Mattos (US 2017/0359124).
Regarding claims 6, 13, and 20, Valisammagari and Mahapatra do not teach further comprising: detecting, by the service provisioning appliance, a conflict between first configuration data associated with the first network endpoint and second configuration data associated with the second network endpoint. However, Mattos teaches a network element provisioning system whereby the system determines whether two network elements utilize conflicting configuration values, such as the same IP address and/or hostname. See par. 50, 63. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valisammagari and Mahapatra so that the system detects a conflict between configuration values for the first network endpoint and configuration values for the second network endpoint, because doing so allows the system to detect conflicts between pairs of network endpoints comprising the network-based service. Moreover, Mahapatra teaches modifying conflicting configuration values to resolve a conflict, which suggests resolving a conflict between configuration values of a first network endpoint and configuration values of a second network endpoint by modifying either the configuration values of the first network endpoint or the configuration values of the second network endpoint. See col. 6, ln. 46-59.
Regarding claims 7 and 14, Valisammagari, Mahapatra and Mattos teach further comprising: generating, by the service provisioning appliance, a notification of the conflict (Mattos teaches generating an alert (e.g., a popup window) to alert a user of a detect conflict between an IP address and/or hostname of first network element and an IP address and/or hostname of a second network element. See par. 50, 63); and receiving, by the service provisioning appliance, in response to the notification, an indication to resolve the conflict (Mahapatra teaches receiving an indication from a user to resolve a conflict. For instance, a user upon being notified of the conflict could input a new value for a conflicting configuration value. See col. 6, ln. 46-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459